Citation Nr: 0800683	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1942 to November 
1945.  The veteran died in January 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  At the time of the veteran's death, he was service 
connected for proximal tachycardia, evaluated as 10 percent 
disabling, which did not contribute to his death.

2.  The Certificate of Death lists the immediate causes of 
the veteran's death as pulmonary embolism, due to myocardial 
infarction, due to congestive heart failure, due to acute 
respiratory failure.  These disorders began many years after 
service and were not caused by any incident of service or 
secondary to service connected proximal tachycardia.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004, the RO satisfied its 
duty to notify the appellant under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the appellant of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the appellant was expected to provide.  The appellant 
was instructed to submit any evidence in her possession that 
pertained to her claim.  

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).
  
VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  An 
examination report has been provided in conjunction with his 
claim.  Thus, the duties to notify and assist have been met.




Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In this case, the veteran died in January 2004 and his 
Certificate of Death lists the immediate cause of death as 
pulmonary embolism, due to myocardial infarction, due to 
congestive heart failure, due to acute respiratory failure.  
During his lifetime, the veteran was service connected for 
proximal tachycardia, evaluated as 10 percent disabling.  
Thus, the question before the Board is whether service 
connected proximal tachycardia was a principle or 
contributory factor in his death.  

In March 2006, a VA examination report was rendered in 
conjunction with review of the claims folder.  The examiner 
opined that the veteran's tachycardia did not cause him 
significant coronary artery disease and blood cloths.  The 
examiner noted that the veteran was 86 years old and had 
numerous medical problems including previous heart failure, 
hypertension, chronic ischemic heart disease, cancer of the 
prostate, esophageal reflux, degenerative joint disease on 
multiple sites, spinal stenosis, renal insufficiency, and 
previous deep venous thrombosis.  Acknowledging that sudden 
death could occur from cardiac arrhythmias but noting that he 
could not say without pure speculation that the veteran's 
tachycardia occurred shortly before his death, the examiner 
concluded that tachycardia did not cause the veteran's 
ischemic heart disease and thus caused his death.  Thus, 
there is no competent medical opinion that the veteran's 
death was principally or contributory caused by service 
connected proximal tachycardia.  

Additionally, there is no evidence that a more serious heart 
disability, other than proximal tachycardia, should have been 
service connected.  Service medical records are negative for 
a serious heart disability; the examination at service 
discharge showed a normal heart evaluation.  There is also no 
indication of a heart disability which manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Notably, a VA examination 
report in January 1946 which noted among its finding an 
accelerated heart rate with no murmurs or arrhythmia, a 
diagnosis of tachycardia was noted.  Subsequently, a VA 
examination report in August 1948 showed that the veteran's 
heart was examined very carefully and the only physical 
abnormality was in the rales as rhythm, size, shape, and 
tones were well within normal limits.  While the veteran had 
been service connected for proximal tachycardia since 1946, 
did not apply for service connection for a heart disability 
until much later.  As a result of his application, both the 
RO and Board denied a claim for service connection for 
arteriosclerotic heart disease to include hypertension in 
December 1986 and June 1987, respectively.  Furthermore, 
there is no competent medical evidence that a serious heart 
disability is related to service or secondary to service 
connected proximal tachycardia.  See 38 C.F.R. §§ 3.303, 
3.310.  Therefore, service connection for a more serious 
heart disability, other than proximal tachycardia, is not 
service connected.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her  observations of the veteran's cause of 
death.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, she is not competent to render an opinion as to the 
cause of the veteran's cause of death because she does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


